IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,542-01


                   EX PARTE REBECCA DANIELLE HULEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 11,688-A IN THE 46TH DISTRICT COURT
                          FROM WILBARGER COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of a possession of a controlled substance with intent to deliver and

sentenced to twenty years imprisonment. Applicant did not file a direct appeal. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that her due process rights were violated when she was arrested on a pre-

revocation parole warrant but not given a revocation hearing within a reasonable time. The trial

court has determined that Applicant was not given a final parole revocation hearing within the

required 41-day deadline and that Applicant’s due process rights were violated.

       However, based on our independent review of the entire record, this Court finds that
                                                                                                 2

Applicant was, in fact, given a timely preliminary parole revocation hearing and indicted on new

offense charges. Ex parte Cordova, 235 S.W.3d 735 (Tex. Crim. App. 2007). As such, the 41-day

deadline does not apply to Applicant’s parole revocation process. Applicant received due process

in her parole revocation proceedings as required by Morrissey v. Brewer, 408 U.S. 471, 471 (1972).

We deny relief.



Filed:                        July 27th, 2022
Do not publish